DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 11/12/19 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

The Examiner has approved drawings filed on 11/12/19.

Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
5.	Claims 1- 4, 8 - 10, 13 - 19, 21- 25, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 
With respect to claim 1 of the instant application, claim 1 of the 346  stipulates  a computer-implemented method for performing machine learning for an image classification task, the method comprising ( column 12, lines 64- 67): overlaying, by a processor operatively coupled to one or more databases, a second image on a first image obtained from one or more training sets in the one or more databases, to form a mixed image, by averaging an intensity of each of a plurality of co-located pixel pairs in the first and the second image ( column 13, lines 7 – 10); and training, by the processor, a machine learning process configured for the image classification task using the mixed image to augment data used by the machine learning process for the image classification task ( column 13, lines 11- 14). So that the invention defined by claim 13 of the instant application is fully anticipated by claim 1 of the 346. Claim 21, of the instant application is fully anticipated by claim 1 of the 346. Claim 25, of the instant application, is anticipated by claim 13, of the 346 patent stipulates an advanced driver-assistance system for a motor vehicle, and similarly analysis as claim 13. Finally, the additional requirements variously set forth In claims 2- 4, 8 – 10, 12, 14- 20,  22- 24 of the instant application are variously stipulated by corresponding limitations set forth in claims  2- 8, 10- 12 of the  346 patent.
6.	Claims 1- 25, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,496,902. Although the 
With respect to claim 1 of the instant application, claim 1 of the 902  stipulates  a computer-implemented method for performing machine learning for an image classification task, the method comprising ( column 12, lines 65- 67): overlaying, by a processor operatively coupled to one or more databases, a second image on a first image obtained from one or more training sets in the one or more databases, to form a mixed image, by averaging an intensity of each of a plurality of co-located pixel pairs in the first and the second image ( column 13, lines 1 – 7); and training, by the processor, a machine learning process configured for the image classification task using the mixed image to augment data used by the machine learning process for the image classification task ( column 13, lines 8- 11). So that the invention defined by claim 13 of the instant application is fully anticipated by claim 1 of the 902. Claim 21, of the instant application is fully anticipated by claim 1 of the 902. Claim 25, of the instant application, is anticipated by claim 1, of the 902. Finally, the additional requirements variously set forth In claims 2-  12, 14- 20, 22- 24  of the instant application are variously stipulated by corresponding limitations set forth in claims  2- 12 of the 902 patent.




Contact information
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571) 272-7446, The examiner can normally be reached on 7,30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr-dlrect.usptQ.qoy. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBG) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer-Service Representative or access to the automated Information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000,
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669